Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 17, 2017

The Court of Appeals hereby passes the following order:

A17A1020. MICHAEL L. DIXON v. MONTE HOWARD.

      This case began as a contract action in magistrate court. Unhappy with the
ruling of the magistrate court, Dixon appealed to state court.1 Following a final
judgment in state court awarding him $1,000.00, Dixon filed the instant appeal. We
lack jurisdiction for two reasons.
      First, OCGA § 5-6-35 (a) (6) requires the filing of an application for
discretionary appeal “in all actions for damages in which the judgment is $10,000.00
or less.” Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998). Second,
because the order at issue concerns a de novo appeal from a magistrate court decision,
OCGA § 5-6-35 (a) (11) also required Dixon to follow the discretionary appeal
procedures. See Strachan v. Meritor Mtg. Corp. East, 216 Ga. App. 82 (453 SE2d
119) (1995).




      1
        Dixon initially appealed to this Court from the magistrate court’s ruling, and
this Court transferred that appeal to the state court. See Case No. A15A1628 (decided
April 29, 2015). See also Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225)
(1991) (“The only avenue of appeal available from [a] magistrate court judgment is
provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state
or superior court.”).
      Dixon’s failure to comply with the discretionary appeal procedures deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/17/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.